Citation Nr: 0915793	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  04-38 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 
1973 and from September 2001 to September 2002, with 
additional service in the U.S. Naval Reserves.

This matter is on appeal from the New Orleans, Louisiana, 
Department of Veterans Affairs (VA) Regional Office (RO).

This case was remanded by the Board in September 2007 for 
further development and is now ready for disposition.

As a preliminary matter, the Veteran stated in October 2007 
that the RO had not addressed his perforated right tympanic 
membrane.  However, he was service-connected in an October 
2004 rating decision for residuals of a right tympanoplasty 
with a noncompensable rating.  If he desires to raise a claim 
for a higher rating, he should do so with specificity at the 
RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

While it regrets that another remand is necessary, the Board 
finds that additional development is required to satisfy VA's 
obligations under the Veterans Claims Assistance Act of 2000 
(VCAA). 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
(as amended) and 3.326(a) (2008).

At his VA examination in December 2008, the examiner noted 
that the Veteran did not undergo an audiogram prior to his 
second period of active duty in September 2001.  It is clear, 
however, that he had significant hearing loss at the time his 
perforated eardrum was repaired in January 2002.  Without an 
audiogram upon reentry into active duty, the examiner could 
not offer an opinion on whether the Veteran's hearing loss 
was related to active duty.

Although the evidence does not currently show the Veteran's 
hearing ability upon reentry into active duty service in 
September 2001, he submitted a statement from a private 
specialist in December 2003 indicating that he underwent a 
fat graft myringoplasty in July 2000.  However, these records 
are not associated with the file.  

As these records may be probative to the level of the 
Veteran's hearing prior to entering active duty in September 
2001, an attempt should be made to retrieve these records.  
See 38 U.S.C.A. § 5103A (VA is required to make reasonable 
efforts to obtain relevant records, including private 
records, which the claimant adequately identifies); see also 
Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that 
when reference is made to pertinent medical records, VA is on 
notice of their existence and has a duty to assist the 
veteran to attempt to obtain them).

Accordingly, the case is REMANDED for the following actions:

1.  After requesting that the Veteran sign 
the appropriate release, the RO should 
attempt to obtain all treatment records 
from the Veteran's private ear, nose and 
throat specialists that relate to his 
myringoplasty in July 2000.  The RO should 
specifically request any audiograms 
performed as a result of this procedure.  

2.  If such records are available for 
review, the RO should obtain an opinion 
from a medical examiner as to whether it 
is at least as likely as not (a 50 percent 
probability or higher) that his current 
bilateral hearing loss, is related to 
service.  All opinions are to be 
accompanied by a clear rationale 
consistent with the evidence of record.

3.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the last supplement statement 
of the case.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

